Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-3 Nos. 333-215236 and 333-200571) of Oxford Immunotec Global PLC, Registration Statement (Form S-8 No. 333-193730) pertaining to the Oxford Immunotec Global PLC 2013 Share Incentive Plan, and Registration Statement (Form S-8 No. 333-192582) pertaining to the Amended and Restated 2008 Stock Incentive Plan of Oxford Immunotec Global PLC; of our report dated February 28, 2017 with respect to the consolidated financial statements of Oxford Immunotec Global PLC included in this Annual Report (Form 10-K)of Oxford Immunotec Global PLCfor the year ended December 31, 2016. /s/ Ernst& Young LLP Reading, United Kingdom February 28, 2017
